 Case 19-30506-can7         Doc 54    Filed 04/06/21 Entered 04/06/21 19:50:31        Desc Main
                                     Document      Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MISSOURI

   In Re:
                                                           Case No. 19-30506
LARRY MATTHEW MCINTIRE                                     Chapter: 7
CASSANDRA MARIE MCINTIRE

  Debtors.
                             RESPONSE TO CLAIM OBJECTION

            NOW COMES Capital One Auto Finance, a division of Capital One, N.A. (“Capital One”),

  by its counsel, Evan Lincoln Moscov, and for its Response to the Chapter 7 Trustee’s Objection

  to Proof of Claim Number 5-1 (“the Claim”), states as follows:

            Capital One requests additional time to repossess and sell the 2018 CHEVROLET Malibu

  Sedan 4D LS motor vehicle with a VIN of 1G1ZB5STXJF127934 and to amend the Claim to

  reflect the remaining deficiency balance.

            WHEREFORE, Capital One Auto Finance, a division of Capital One, N.A., prays for the

  entry of an order denying the Chapter 7 Trustee’s Objection to Proof of Claim Number 5-1.


                                                     By: /s/ Evan Lincoln Moscov
                                                           Evan Lincoln Moscov
                                                           Missouri Bar No. 64415
                                                           325 Washington St., Ste. 303
                                                           Waukegan, IL 60085
                                                           Phone: 312.969.1977
                                                           Evan.moscov@moscovlaw.com




                                                 1
Case 19-30506-can7        Doc 54     Filed 04/06/21 Entered 04/06/21 19:50:31             Desc Main
                                    Document      Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I hereby certify that on 4/6/2021 a copy of the foregoing was filed electronically. Notice of
this filing will be sent to the following parties through the Court’s Electronic Case Filing System.
Parties may access this filing through the Court’s system.

Jon M. Gold
Reynolds and Gold
1322 East Kingsley Street
Springfield, MO 65804

Norman Rouse
Chapter 7 Trustee
5957 E. 20th Street
Joplin, MO 64801

Office of US Trustee
400 E. 9th St.,
Rm. 3440
Kansas City, MO 64106

I further certify that on 4/6/2021 a copy of the foregoing
was mailed by first-class U.S. Mail, postage prepaid and properly addressed, to the following:

Larry Matthew McIntire 4254 Lawrence 2212 Pierce City, MO 65723
Cassandra Marie McIntire 4254 Lawrence 2212 Pierce City, MO 65723

                                               /s/Evan Lincoln Moscov
                                               Evan Lincoln Moscov




                                                  2
